   BP-A0l45      L7i-1J~$’J I
       Case 5:20-cv-00019-JPB-JPM INmT~ REQUi~S~ TO STAFF CDFRM
                                    Document 37-10 Filed 08/28/20 Page 1 of 1 PageID #: 311
   J~ThTE 10        \S7 ~
   U S     DEPArT~r~ ~T OF JCS~ICE                                               FE:ERA~ BUREAU O~ PRISO~3




  SUBJECT: (Briefly state your question or Concern and the solution you are requesting.
  Continue on back, if necessary.  Your failure to be specific may result in no action being
  taken.  If necessary, you will be interviewed in order to successfully respond to your
  request




                   I       j9-~-~       ttL~JLfI~-l~.’3    ~
                                                                             /   /     i   I   I   J   /~1Vy ~


                                                                                      Ri~~

                                           If              /~i   /~ /   ~    c~; P.




                                            (Do not write below this line)

  DISPOSITION:




Record Copy    -   File;   Copy     -   Inmate

P DF
                                           Prescribed by P5511


                                                           This form replaces BP—148.070 dated Oct 86
                                                           and BP—S148.070 APP. 94


       I~ SECTIQ~ 6 UNLESS APPROPRIATE ~
                                                                                      SECTION 6
